DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6-11 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gill et al. (2020/0022553).
In reference to claim 1, Gill et al. teaches an evacuation station, 200, for a mobile floor cleaning robot, 202, the evacuation station comprising an air flow path extending from an evacuation station air inlet, 246, to an evacuation station air outlet, a stationary base portion, 206, having an upper surface and an air treatment assembly, 204, comprising an air treatment member, wherein the air treatment assembly is rotatable from an in-use position to a removable position in which all of the air treatment assembly is removable from the stationary base portion, (pp 0087.
In referenc to claim 2, Gill teaches wherein the evacuation station air inlet is provided in the stationary base portion and the evacuation station air inlet is in fluid communication with an outlet port, 218, of the mobile floor cleaning robot when the mobile floor cleaning robot is docked with the evacuation station, (pp 0088).
In reference to claim 3, Gill teaches wherein the air treatment assembly has an air inlet, (the opening of the up-duct, 1132, on the openable door, and in the in-use position, the air treatment assembly air inlet is downstream from the evacuation station air inlet, (pp 0139, fig. 11).
In reference to claim 6, Gill teaches wherein a suction motor, 1116, and the evacuation station air outlet are each provided in the stationary base portion, (pp 0137, fig. 11).
In reference to claim 7, Gill teaches wherein the air treatment assembly has an air inlet, (the entrance of 1132), and an air outlet, 1114, and, in the in-use position, the air treatment assembly air inlet is downstream from the evacuation station air inlet and the air treatment assembly air outlet is upstream from the evacuation station air outlet, (outlet of the post filter, 1124, fig. 11).
In reference to claim 8, Gill teaches wherein the air treatment member comprises a momentum air separator, 1102, a pre-motor filter media, 802, is provided in the air flow path downstream of the momentum air separator, and the pre-motor filter media is accessible when the air treatment assembly is removed from the stationary base portion, (pp 0137, fig. 8).

In reference to claim 9, Gill teaches wherein the momentum air separator comprises atleast one cyclone, 1110, (pp 0136).
In reference to claim 10, Gill teaches wherein the stationary base portion further comprises a per-motor filter, 802, provided in a pre-motor filter housing, 1120, and an upper end of the pre-motor filter housing is opened when the air treatment assembly is removed from the stationary base portion, (pp 0137, fig. 8).
In reference to claim 11, Gill teaches wherein the stationary base portion further comprises a suction motor, 1116, positioned in the air flow path below the pre-motor filter, (pp 0137 fig.11).
In reference to claim13, Gill teaches wherein the air treatment assembly has a lower openable door, 926, (pp 0140).
In reference to claim 14, Gill teaches wherein the stationary base portion has a front robot 25 docking side, a rear side and two laterally opposed ends and the upper surface is provided on one lateral end and a pre-motor filter housing is provided on the other lateral end, (fig. 8).
In reference to claim 15, Gill teaches wherein the stationary base portion further comprises a suction motor, 1116, positioned in the air flow path below the pre-motor filter housing, (pp 0137).
In reference to claim 16 Gill teaches wherein the air treatment assembly has an air inlet, (entrance to 1132),  and an air outlet, 1114, and, in the in-use position, the air treatment assembly air inlet is downstream from the evacuation station air inlet, 216, and the air treatment assembly air outlet is provided in an upper end of the air treatment assembly, (fig. 11).
In reference to claims 5 and 17, Gill teaches wherein, in the in-use position, a portion of the upper end of the air treatment assembly overlies the pre-motor filter housing, (fig. 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4,5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al.
Gill et al. teaches all the limitations of the claims except for the air flow path comprises an air treatment member feed path extending from the evacuation station air inlet to an outlet port and the air treatment assembly air inlet is provided in a lower portion of the air treatment assembly and sealingly engages the outlet port when the air treatment assembly is rotated to the in-use position and the upper surface of the stationary base portion has an alignment pin and, the air treatment assembly has a recess in which the alignment pin is removably receivable wherein, when the air treatment assembly is positioned 20 =n the stationary base portion, the air treatment assembly is rotatably seated on the alignment pin.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Gill et al. with the air flow path comprises an air treatment member feed path extending from the evacuation station air inlet to an outlet port and the air treatment assembly air inlet is provided in a lower portion of the air treatment assembly and sealingly engages the outlet port when the air treatment assembly is rotated to the in-use position, since Gill is silent about the outlet port and it being sealingly engagable with the treatment assembly air inlet, but this must be the case since air treatment assembly is removable from the stationary base, but when they are connected they form a continuous air flow passage.  It it also well know to provide a seal between two pipes or conduits or passages in order to maintain that continuous air flow. 
It would have been further obvious to provide the tool with the upper surface of the stationary base portion has an alignment pin and, the air treatment assembly has a recess in which the alignment pin is removably receivable wherein, when the air treatment assembly is positioned the stationary base portion, the air treatment assembly is rotatably seated on the alignment pin, since Gill et al. teaches a pin, 702, located on the air treatment assembly, and the base having the recess in which the alignment pin is removably receivable when the air treatment assembly is positioned the stationary base portion, the air treatment assembly is rotatably seated on the alignment pin, (pp 0111).  It would have been obvious to provide the base portion with the alignment pin and the air treatment assembly with the recess, as a mere reversal of parts, and since Gill et al. teaches that the location of the pin and recess can be swapped, (pp 00176).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morin et al. (9,931,007), Machida et al. (2017/0196430) and Jung et al. (2013/0305481) were cited to show other examples of evacuation stations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        August 27, 2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723